[DO NOT PUBLISH]




                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                       No. 10-13674
                                                                       MAY 10, 2011
                                   Non-Argument Calendar
                                                                        JOHN LEY
                                 ________________________                CLERK

                            D.C. Docket No. 0:09-cr-60260-WPD-4

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

NATHANIEL SPATES,
a.k.a. Monkey Clyde,
a.k.a. Black,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (May 10, 2011)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:
       Nathaniel Spates appeals his 126-month sentence for conspiracy to possess

with intent to distribute cocaine, in violation of 21 U.S.C. § 846. On appeal,

Spates argues that the district court erred in applying a three-level sentencing

enhancement under U.S.S.G. § 3B1.1(b) based on a finding that Spates acted as a

“manager or supervisor” of criminal activity that involved five or more

participants.

       On this record, we cannot say the district court clearly erred in determining

that Spates played a managerial role in the conspiracy for which he was

convicted.1 The government presented evidence demonstrating that while Spates

was incarcerated for an unrelated offense, and for a period following his

incarceration, he directed several of his co-conspirators to sell drugs to his former

clients. Spates argues on appeal that the evidence showed only that he suggested

to his family and friends that they sell cocaine to one of his clients while he was

incarcerated, without managing them in their attempts to do so. However, the

record reflects Spates was actively involved in the drug transactions committed by

his co-conspirators outside of his presence, that he communicated with them about



       1
          While we review de novo the district court’s interpretation and application of the
Sentencing Guidelines, United States v. Barakat, 130 F.3d 1448, 1452 (11th Cir. 1997), the
district court’s determination of a defendant’s role in an offense is a finding of fact that we
review for clear error, United States v. De Varon, 175 F.3d 930, 937 (11th Cir.1999) (en banc).

                                                2
the transactions, and that they conducted these drug sales on Spates’s behalf.

Accordingly, the district court finding that Spates was eligible for a three-level

increase as manager of the scheme was not clearly erroneous, and we affirm his

sentence.

      AFFIRMED.




                                          3